—In In a proceeding to cancel the enrollment of Thomas J. Boyle in the Conservative Party, the appeal is from a judgment of the Supreme Court, Nassau County (Saladino, J.), entered September 3, 1986, which, inter alia, granted the application.
Judgment affirmed, without costs or disbursements.
The enrollment of Thomas J. Boyle in the Conservative Party was properly canceled. The court’s determination that it was not established that Boyle was a permanent resident of 270 Jericho Turnpike, Floral Park, for voting purposes, is supported by the record (see, Election Law § 1-104 [22]; Matter of Holzberger v Schoentag, 54 Misc 2d 547, 549). Thompson, J. P., Niehoff, Eiber and Spatt, JJ., concur.